DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10 are pending for examination.  Claim 9 was cancelled in preliminary amendments filed 05/31/2018.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/31/2018 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
…a form determination unit that determines… (Claim 1)
…a temporal distribution acquisition unit that aggregates… (Claim 1)
…a cycle determination unit that determines… (Claim 1)
…a learning unit that extracts,… (Claim 1)
…a storage unit
…a log anomaly analysis unit that determines… (Claim 10)
…an output unit that outputs… (Claim 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 5 recites the limitation "the earlier limit" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the later limit" in page 4.  There is insufficient antecedent basis for this limitation in the claim.

Because Claim 6 depends upon Claim 5, Claim 6 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

Claims 1 and 8 recite:
determining a form of each of logs included in the analysis target log;
aggregating a temporal frequency of appearance of the logs for each form;
determining the cycle for each form based on the temporal frequency of appearance; and
extracting, out of the logs, a log which is included in a time range including the cycle as the periodic log for each form and,
based on the form and the cycle of the periodic log, generates information used as a reference as to whether or not the log is abnormal.
	The ‘determining’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, ‘determining’ in the context of this claim encompasses a person looking over data printed out on paper, thinking about the data, and making a determination.
	The ‘aggregating’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, ‘aggregating’ in the context of this claim encompasses the person combining the data together in a simple fashion on paper.
	The ‘determining’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, ‘determining’ in the context of this claim encompasses the person looking over data printed out on paper, thinking about the data, and making a determination.
	The ‘extracting’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, ‘extracting’ in the context of this claim encompasses the person circling a subset of the data on the paper.


	Claims 2, 3, and 6 merely further describe the ‘generates’ limitation of Claim 1.

	Claim 4 merely further describes the ‘determining the cycle’ limitation of Claim 1.

	Claim 5 merely further describes the time range of Claim 1.

	Claim 7 merely further describes the ‘aggregating’ limitation of Claim 1.

	Claim 10 recites:
…records information including a form determined from the periodic log included in a time range including the cycle and the cycle;
…determines whether or not a log to be determined is abnormal based on the information including the form and the cycle recorded in the storage unit; and
…outputs a determination result obtained by the log anomaly analysis unit.
	The ‘records’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
	The ‘determines’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses a person looking over data printed out on paper, thinking about the data, and making a determination.
	The ‘outputs’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “outputting” in the context of this claim encompasses the person explaining a result to, e.g., a team.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite ‘units’ as additional elements which, in accordance with 35 U.S.C. 112(f) and with, e.g., the specification: ¶ 0058, are parts of either a CPU or a storage device.  The CPU and the storage device are recited at a high-level of generality (i.e., as a generic processor and a generic storage device performing generic computer functions) such that they amount to no more than generic computer components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
	Additional attention is provided with regards to MPEP 2106.05(d)(II):
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	For at least the reasoning provided above, Claims 1-8 and 10 are patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClintock et al. (U.S. Patent No. US 9,558,053 B1), hereinafter “McClintock.”

With regards to Claim 1, McClintock teaches:
a log analysis system (Fig. 1; col. 3, lines 30-34; and col. 3, lines 53-58; regarding, e.g., monitoring service 104.) for performing analysis of an analysis target log (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-7; regarding, e.g., one or more signals generated by hardware components of computer system 202, the one or more signals comprising, e.g., binary indicators.) including a periodic log output (Fig. 6; col. 12, lines 58-61; Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-7.) at a cycle (Fig. 2; col. 7, lines 22-44; regarding a time domain, e.g. a particular time window or range; Fig. 7; and col. 15, lines 26-41.), the log analysis system comprising:
a form determination unit that determines a form of each of logs included in the analysis target log (Fig. 7; col. 15, lines 26-41; Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-21.);
a temporal distribution acquisition unit that aggregates a temporal frequency of appearance of the logs for each form (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-21.);
a cycle determination unit that determines the cycle for each form based on the temporal frequency of appearance (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-44.); and
a learning unit that extracts, out of the logs, a log which is included in a time range including the cycle as the periodic log for each form (Fig. 2; col. 7, lines 45-55; col. 7, lines 62-66; and col. 8, lines 16-26.) and, based on the form and the cycle of the periodic log, generates information used as a reference as to whether or not the log is abnormal (Fig. 2; col. 7, lines 45-55; col. 7, lines 62-66; and col. 8, lines 16-26.).

With regards to Claim 2, McClintock teaches the system of Claim 1 as referenced above.  McClintock further teaches:
wherein the learning unit generates the information including the form of the periodic log and the cycle (col. 19, lines 42-46.  As interpreted by the Examiner, the claimed ‘learning unit’ is indicated as part of a user computer that determines and/or implements the binary data format of the signals and the time window / range by which the signals are analyzed.).

With regards to Claim 3, McClintock teaches the system of Claim 1 as referenced above.  McClintock further teaches:
wherein, when the cycle is the same between a first form of the periodic log and a second form of the periodic log and a correlation of the temporal frequency of appearance is greater than or equal to a predetermined threshold, the learning unit generates the information including a combination of the first form and the second form (Fig. 3 and col. 10, lines 43-60.).


wherein the time range is a range in which a time resulted by subtracting a margin time from a time at the cycle is the earlier limit and a time resulted by adding the margin time to the time at the cycle is the later limit (Fig. 1 and col. 4, lines 20-53.).

With regards to Claim 6, McClintock teaches the system of Claim 5 as referenced above.  McClintock further teaches:
wherein the learning unit generates the information including the form of the periodic log, the cycle, and the margin time (col. 19, lines 42-46; Fig. 1; and col. 4, lines 20-53.).

With regards to Claim 7, McClintock teaches the system of Claim 1 as referenced above.  McClintock further teaches:
wherein the temporal distribution acquisition unit aggregates the temporal frequency of appearance of the logs for each of combinations of the form and a variable value included in the logs (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-21; regarding, e.g., a hardware component identifier [variable value] corresponding to particular aggregated signal data.), and
wherein, based on the temporal frequency of appearance, the cycle determination unit determines the cycle for each of the combinations of the form and the variable value (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-21.).

With regards to Claim 8, the system of Claim 1 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of McClintock.

With regards to Claim 10, McClintock teaches:
a log analysis system (Fig. 1; col. 3, lines 30-34; and col. 3, lines 53-58; regarding, e.g., monitoring service 104.) for performing analysis of an analysis target log (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-7; regarding, e.g., one or more signals generated by hardware components of computer system 202, the one or more signals comprising, e.g., binary indicators.) including a periodic log output (Fig. 6; col. 12, lines 58-61; Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-7.) at a cycle (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-44; regarding, e.g., aggregated data sampled over time during a time period of activity.), the log analysis system comprising:
a storage unit that records information (Fig. 2; Fig. 8; and col. 18, lines 7-14; regarding, e.g., one storage device that includes signal and profile datastores.) including a form determined from the periodic log (Fig. 7; col. 15, lines 26-41; Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-21.) included in a time range including the cycle (Fig. 2 and col. 7, lines 22-44.) and the cycle (Fig. 2; col. 6, lines 60-67; and col. 7, lines 1-44.);
a log anomaly analysis unit that determines whether or not a log to be determined is abnormal based on the information including the form and the cycle recorded in the storage unit (Fig. 2; col. 7, lines 45-55; col. 7, lines 62-66; and col. 8, lines 16-26.); and
an output unit that outputs a determination result obtained by the log anomaly analysis unit (Fig. 3 and col. 11, lines 3-16.).


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gross et al. (U.S. Patent No. US 7,613,576 B2); teaching a system that monitors electromagnetic interference (EMI) signals to facilitate proactive fault monitoring in a computer system.  During operation, the system receives EMI signals from one or more antennas located in close proximity to the computer system.  The system then analyzes the received signals to proactively detect anomalies during operation of the computer system.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114